Citation Nr: 0005507	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-43 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to April 
1958, and from May 1958 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama.

The case was previously before the Board in October 1998, at 
which time the case was Remanded for additional development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Service connection is in effect for right total knee 
replacement, rated as 60 percent disabling, and for 
hypertensive cardiovascular disease, rated as 30 percent 
disabling.  The combined evaluation is 70 percent

3.  The veteran has worked as a cook and a machinist, but has 
not worked since 1983 when he retired.  He has two years of 
college (technical)

4.  The veteran's service connected disabilities prevent him 
from obtaining and maintaining substantially gainful 
employment consistent with his occupational experience and 
education.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to a total rating for compensation purposes based 
on individual unemployability is well grounded, in that he 
has presented a plausible claim.  38 U.S.C.A. § 5107(a) (West 
1991);  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Board also finds that no further development of the record is 
necessary before appellate disposition is completed.  
Accordingly, the duty to assist has been met.

The veteran contends that his service-connected disabilities 
prevent him from obtaining and maintaining a gainful 
occupation.  According to the applicable laws and 
regulations, a total rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, and 4.16(a) 
(1999).

The veteran is currently service connected for right total 
knee replacement evaluated as 60 percent disabling, and for 
hypertensive cardiovascular disease evaluated as 30 percent 
disabling.  His combined evaluation is 70 percent.  
Therefore, he meets the percentage standards for 
consideration for a total disability rating under section 
4.16(a) and may be considered for a total disability rating 
on this basis.

In a June 1992 application for unemployability benefits, the 
veteran indicated that he had two years at a technical 
college.

The record reflects that the veteran had a total right knee 
replacement in 1983 secondary to post-traumatic degenerative 
joint disease.  He was treated at various VA medical 
facilities since the knee replacement for residuals 
associated thereto.  A VA medical center discharge summary 
dated in October 1997 shows that the veteran underwent a 
right knee contracture status post total knee arthroplasty.  
The veteran's postoperative course was said to be uneventful.  
Upon discharge, the veteran was given a walker and a CPM for 
use as instructed.  Weight bear was as tolerated.

The veteran was admitted to a VA medical facility later in 
October 1997 for rehabilitation of his right knee.  At the 
time of his discharge in November 1997, he was advised to 
resume his pre-hospital activities.  He was advised to use 
caution when ambulating and to use assistive devices when 
ambulating.  He was discharge with a pick-up walker.

A VA medical record dated in April 1998 shows that the 
veteran was unable to do work which requires standing or 
walking for any long or even moderate time.

The veteran was admitted to a VA medical facility June 1998 
for rehabilitation of his right knee.  At the time of his 
discharge in July 1998, he was advised to continue therapy 
and to return in three months for additional rehabilitation.

The veteran underwent a VA examination in December 1998.  He 
reported a long history of treatment on his right knee, 
including five surgical procedures.  He indicated that he 
experienced pain and weakness, that he has periods of flare 
up that are precipitated by weather changes and alleviated by 
heat.  He indicated that he used a cane and, occasionally, a 
walker.  He stated that he was a cook and a machinist, but he 
could not pass a test.  He indicated that he retired in 1983 
and has never learned any new trades.  He reported also 
having had a cervical disc removed with fusion.  

The examination showed painful motion and edema.  There was 
instability, weakness and tenderness in the right knee.  
There was no redness or heat. There was a slight abnormal 
movement and guarding of movement.  The veteran walked slowly 
and clumsily with a cane.  The right knee was moderately 
swollen.  Flexion of the right knee was to 64 degrees and 
extension was -38 degrees.  

The examination further showed moderate anterior posterior 
instability.  The diagnosis was questionable shrapnel wound 
of the right knee resulting in total knee replacement and 
loss of function due to pain.  X-rays confirmed a total knee 
prosthesis.  

The examiner concluded that the affect of the prosthesis on 
employability is very bad.  He stated that the knee prevented 
employment and that the veteran also has had a torn rotator 
cuff in the right shoulder and cervical disc removal and 
fusion in 1978 and 1979, thus, also reflecting on his 
unemployability.

The veteran also underwent a VA cardiovascular examination in 
December 1998, which established that the veteran has 
longstanding hypertension which is essentially asymptomatic, 
and that there was no clinical evidence of complicating heart 
disease.

After reviewing the evidence, the Board finds that the 
medical evidence reflects that the veteran continues to 
experience significant symptoms associated with his service-
connected prosthesis of the right knee.  His right knee has 
required three periods of hospitalization during 1997 and 
1998.  

Additionally, the recent VA examination showed severe 
limitation of motion with moderate swelling and instability, 
and weakness and tenderness.  He used a gain to ambulate and 
his gait was described as slow and clumsy.  Furthermore, the 
VA examiner indicated that the right knee disability 
prevented employment

After reviewing the current medical findings in conjunction 
with the VA examiner's opinion, it is the Board's judgment 
that the service connected disabilities prevent the veteran 
from obtaining and maintaining gainful employment consistent 
with his education and occupational experience.  Accordingly, 
a total rating for compensation purposes based on individual 
unemployability is warranted.


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability is granted, subject to the law 
and regulations controlling payment of monetary benefits.  




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

